[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 16, 2007
                            No. 06-15033                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                          BIA No. A95-220-761

REIMUNDO AREIZA-MOREA,
DANIELA AREIZA-VELA,
NELLY VELA-CERQUERA,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 16, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       In a petition for review filed on September 18, 2006, lead petitioner

Reimundo Areiza-Morea, together with his wife and daughter (hereinafter

“Petitioners” when referred to collectively), all natives and citizens of Colombia,

seek review of the Board of Immigration Appeals’ (“BIA”) decision of August 21,

2006, denying their motion to reopen their removal proceedings. In their brief

before this Court, however, petitioners raise no argument regarding the denial of

their motion to reopen; rather, they challenge the BIA’s decision of November 9,

2005, affirming the Immigration Judge’s (“IJ”) denial of their applications for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”).1 For the reasons discussed more fully below, we dismiss the petition, in

part, and deny, in part.

       We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Cadet v. Bulger, 377 F.3d 1173, 1179 (11th Cir.

2004) (quotation omitted). By statute, an alien seeking review of a final order of

the BIA must file a petition for review within 30 days of the issuance of the final

order. INA § 242(b)(1); 8 U.S.C. § 1252(b)(1). An order of removal becomes

final upon, inter alia, the dismissal of an appeal by the BIA. See 8 C.F.R.

§ 1241.1(a). “[T]he statutory limit for filing a petition for review in an

       1
        Petitioners seek asylum and withholding of removal on the ground that they suffered
past persecution from the Revolutionary Armed Forces of Colombia on account of their political
opinion and membership in a particular social group.
                                                2
immigration proceeding is ‘mandatory and jurisdictional,’ [and, therefore,] it is not

subject to equitable tolling.” Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3

(11th Cir. 2005) (quoting Stone v. INS, 514 U.S. 386, 405, 115 S.Ct. 1537, 1549,

131 L.Ed.2d 465 (1995)). The finality of a removal order is not affected by the

filing of a motion to reopen or reconsider. Stone, 514 U.S. at 405, 115 S.Ct.

at 1549. “We review the BIA’s denial of a motion to reopen for an abuse of

discretion.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005).

      Because Petitioners did not file their petition for review within 30 days of

the BIA’s November 9, 2005 decision, and because the filing of a motion to reopen

does not toll this statutory period, we lack jurisdiction to review the November 9,

2005 decision and therefore dismiss the petition as it relates to that decision.

Although we have jurisdiction to review the BIA’s August 21, 2006 decision

denying Petitioners’ motion to reopen, Petitioners have abandoned any claim of

error as to that decision by failing to challenge it in their brief. See Sepulveda v.

U.S. Att’y Gen., 401 F.3d 1226, 1228 n. 2 (11th Cir.2005) (concluding that where

a petitioner fails to raise arguments regarding the issue on appeal, that issue is

deemed abandoned). Accordingly, as to that order, their petition is denied.

      PETITION DISMISSED, in part; DENIED, in part.




                                           3